A catch documentation programme for bluefin tuna (thunnus thynnus) (debate)
The next item is the report by Mr Romeva i Rueda, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council establishing a catch documentation programme for bluefin tuna (Thunnus thynnus) and amending Regulation (EC) No 1984/2003 (COM (2009)0406 - C7-0142/2009 -.
Mr President, at this stage I do not think that anyone is unaware - it is no longer a secret - that the value of this animal is extremely high, particularly in some markets such as the Asian ones. In fact it is so highly prized that some operators have been cheating and continue to do so.
Each year the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopts ever more complex and restrictive management measures: recovery plans, documentation schemes and vessel capacity restrictions, and every year the European Commission claims success at ICCAT, that finally the organisation has taken the necessary steps to reduce illegal, unreported and unregulated fishing of bluefin tuna, and that the situation is under control.
Time goes by, however, and the measures that are supposedly meant to ensure the conservation or at least the recovery of bluefin tuna either do not come, or come too late and are insufficient.
The premature closure of the purse seine season only a few days ago due to the fact that the EU quota had been almost exhausted demonstrates that there is still a problem of excess capacity in Europe, which is a huge threat to the survival of the species.
The stocks are not showing the necessary signs of medium-term recovery, in fact the signs are quite the opposite. The depleted status of both stocks of bluefin is well known. The spawning biomass of both stocks has been reduced to less than 15% of the unfished biomass. The combination of this with the very high prices paid for the fish, whether it is caught legally or not, and the obvious difficulties in controlling fishing activities and trade mean that the efforts of ICCAT over the past 20 years are at best insufficient.
Now we need some brave decisions, some of which will be drastic and certainly painful, but it is essential to have a vision for the future and more than ever to apply the precautionary principle, which has been so absent from the management of this fishery so far.
The report that we are voting on today is one more measure that is undoubtedly essential and necessary, but insufficient nonetheless. The aim of this new legislation, which I am pleased to have been able to agree with the various institutions, is to combat illegal fishing of bluefin tuna and improve the monitoring of stocks. The system establishes that every lot of tuna must be accompanied by the required documentation at every stage, from the time it is caught, including landing, transhipping, caging, harvesting, importing, exporting and re-exporting.
The documentation must be validated at each stage by the authorities of the competent State: the flag, trap or cage State and includes a wide range of information such as catch data, information on the exporter or seller, transhipment information, farm details, harvest information and finally trade information.
Following the frustration experienced by many people, myself included, regarding the fact that at its last meeting the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) did not include bluefin tuna on its list of threatened species, the ball is now back in ICCAT's court. In November we have a fresh opportunity in Paris to see how decisive the situation is, and above all to assume that there is no time for more delays, legal trickery or falsely optimistic discourse. In Paris we will see whether this time the contracting parties - of which the European Union is one - are really strictly and scrupulously committed to the scientific recommendations.
I am aware of your personal commitment, Commissioner Damanaki, and you will have our full support to back that position. This is the only opportunity that we have to genuinely and seriously make progress on solving this problem, because if we do not we will have a more drastic and tougher opportunity later to put the issue back on the CITES table.
The next meeting will be in 2013, and we should not forget that in ICCAT in November we did not achieve the necessary solutions and compromise. CITES will continue to be and must be another door that we should knock on when the time is right.
Mr President, I would first of all like to stress the importance that the Spanish Presidency attaches to the presentation of this proposal for a regulation for your formal agreement in this plenary session of Parliament. There are two reasons for this which I will now set out.
Firstly, this Council regulation establishing a catch documentation programme for bluefin tuna and amending Regulation (EC) No 1984/2003 incorporates the International Commission for the Conservation of Atlantic Tunas (ICCAT) recommendations 07-10 and 08-12 establishing the catch documentation programme for bluefin tuna, and in particular ICCAT Recommendation 09-11, which was adopted at the last meeting held in November last year in Recife and has been in force since 1 June.
All of these recommendations consider catch documentation to be a key and vital element for correctly identifying and fully monitoring catches of bluefin tuna. It ensures traceability of catches and guarantees that the tuna that is being consumed comes from controlled catches that are conducted under conditions that will ensure its sustainability, and under the measures established in the recovery plan adopted for this species.
This control scheme means in practice that at each stage of the chain every lot of bluefin tuna must be accompanied by catch documentation that is duly validated by the authorities of the flag State of the fishing vessel, irrespective of the method, trap or farm. This new proposal also enhances it by taking into account all activities relating to the catching or fattening of bluefin tuna. This means that it covers all the possible scenarios and situations in order to avoid loopholes through which the least responsible actions could evade controls and endanger the efforts that we are making for the recovery of bluefin tuna.
The catch documentation will therefore mean that all sales of bluefin tuna can be monitored from the moment it is caught until it is served, providing a guarantee that the tuna was caught under the control and supervision of the competent authorities of the flag State. The documentation is therefore an extremely important tool for controlling bluefin tuna fishing and combating illegal and unregulated fishing.
I would also like to say that this improvement in traceability in bluefin tuna fishing will also have a clear effect on the scientific evaluation of the stocks, given that we will have higher-quality information on this fishery, which will result in more certain and more reliable scientific assessments of its status.
Aside from the importance of this regulation for improving the tools for controlling bluefin tuna fishing, the Spanish Presidency is also satisfied that it has been possible to reach an agreement on this regulation at first reading. This demonstrates the interest and the will of both institutions - the Council and Parliament - to move forward with legislative proposals on fisheries as quickly as possible. The adoption of the proposal in plenary, which is scheduled to take place today, will enable its final adoption to take place in the Fisheries Council on 29 June in Luxembourg.
I would like to thank you all for your valuable contributions to achieving this text, and I hope that it will be an example to follow for future proposals that will be adopted using the ordinary legislative procedure derived from the Treaty of Lisbon.
Member of the Commission. - Mr President, first of all I would like to thank the rapporteur, Mr Romeva i Rueda, for his work on this report. I am pleased to see the strong support of the Fisheries Committee on this important proposal. The implementation of the ICCAT bluefin tuna catch documentation programme is indeed a key measure to prevent, deter and eliminate IUU fishing. I am delighted that the report in particular supports all aspects linked to the practical implementation of the catch documentation which must accompany bluefin tuna products from catch to the trade channel. Inspired by the current practices in other regional fisheries management organisations and custom regulations, this catch documentation scheme can only be efficient if applied to all bluefin tuna products, including processed and farmed products. This will ensure the control of traceability of bluefin tuna fishery products landed, farmed, domestically traded, imported or exported from the European Union.
I would like also to inform you that the Commission agrees with nearly all the amendments proposed, most of them resulting from the trilogue between the European Parliament, the Council and the Commission. I would once again like to thank Mr Romeva i Rueda for the report and the Fisheries Committee for the time spent on this important issue. This report is a significant contribution to a truly efficient traceability system for bluefin tuna and an effective fight against IUU activities.
Mr President, I would first like to congratulate the rapporteur on his work and on how easy he made it for all of us to work with him and produce a good report. We should be pleased because for the first time we are going to adopt a report on fisheries under the ordinary legislative procedure, at first reading and with the agreement of all three institutions.
Parliament's amendments were essentially aimed at incorporating the new recommendations that arose at the meeting of the International Commission for the Conservation of Atlantic Tunas (ICCAT) in 2009, as the Commission's proposal only included the 2008 recommendations. They were also aimed at clarifying and specifying some definitions and technical specifications in order to ensure that the obligations of all operators and each of the Member States involved in bluefin tuna fishing were crystal clear.
The aim is that the origin of all bluefin tuna that comes to EU markets can be identified so that if this cannot be verified its sale can be banned.
As the rapporteur acknowledges in his report, we have therefore arrived at the most comprehensive documentation programme in existence for any species. This means that we can send a message of confidence, while acknowledging that the international organisation that governs the management of bluefin tuna is very capable of reacting for itself in terms of monitoring its status and responding to networks for the illegal fishing of a species whose trade has reached a level of complexity that surpasses that of any other species.
Despite the criticisms, without the knowledge and experience acquired by ICCAT it is more than doubtful that any other organisation would be able to take the same type of measures as swiftly and with the same knowledge of the facts.
We therefore trust that the entry into force of this regulation will not only help the recovery of the species and the fight against illegal fishing of that species, but also that it will help to reintroduce a minimum level of rationality and objectivity among the public, and especially within some non-governmental organisations.
As the rapporteur said, the ball is back in ICCAT's court, and I would like to add that it never should have left ICCAT's court. I say this on behalf of my group.
on behalf of the S&D Group. - (ES) Mr President, this is a historic debate. For the first time Parliament is exercising its powers through the ordinary legislative procedure in the field of fisheries, as set out in the Treaty of Lisbon. This is particularly significant for those of us who, like me, live in a fishing community or for those who value the fact that this has happened under a Spanish Presidency.
The full participation of the direct representatives of the public in the legislative process strengthens the democratic life of the Union and increases Europe's legitimacy, quality and effectiveness, as well as its fisheries policy. This legislative procedure affects bluefin tuna, a species whose biological situation is a cause for concern because it is in danger of extinction and therefore deserves to be a priority.
The International Commission for the Conservation of Atlantic Tunas is the regional organisation responsible for organising fisheries. Its measures, which are based on scientific reports on the state of the resources, should help the recovery and sustainability of tuna. The provisions that we are adopting today incorporate its recommendations on catch documentation. This is an essential element for protecting and managing resources, and ensuring that they are effective.
Guaranteeing traceability, from catching to the last stage of the trading process, is essential for combating illegal fishing and sales, and consequently for promoting sustainable fishing and responsible trade. Its application will enable better, stricter monitoring by the European Union. The international commitments have been incorporated faithfully, with no changes to distort them.
Moreover, to enable future adaptations to be incorporated in a dynamic way, the new possibilities of the Treaty of Lisbon have been used to delegate powers to the Commission to implement new conservation measures. I am therefore satisfied with the result.
I congratulate the rapporteur, Mr Romeva, and the other Members with whom I jointly signed the text that will be put to the vote today.
Mr President, I would like to thank the rapporteurs, the rest of the groups, the Council and the Commission for the agreement that we have reached at first reading.
This regulation, improved by the amendments tabled by the various parliamentary groups, transposes all the recommendations of the International Commission for the Conservation of Atlantic Tunas into EU legislation.
It involves establishing a stricter certification system so that we can improve monitoring of catches of bluefin tuna, eliminate illegal fishing, and improve the quality and potential of statistics, which are so necessary for that monitoring.
It aims to control the monitoring of the product from when it is caught to when it is sold: in other words its traceability. This measure is needed in order to provide greater protection for bluefin tuna, taking into account the recovery plans for the species, and also better protection, considering the situation that we are in at the moment.
Finally, I would like to point out that this is the first time that Parliament has used its decision-making powers since the entry into force of the Treaty of Lisbon. I hope that it will not be the last time given the bad experience we have had with other matters.
Mr President, I agree with the content and conclusions in the report by my colleague and friend Mr Romeva i Rueda, and I welcome the collective work that has been done on this report. The report is based on a reality that is now unavoidable. Bluefin tuna is under threat of extinction as a species, and many fishermen, an important economic sector and a vital food resource for mankind are at risk along with it.
I would like to emphasise what this situation will really mean and the shock it will cause in relation to the period in which we currently live. For it is indeed a shock. For the first time, there is a clear threat to a major consumer product that is known to all, available on supermarket shelves and consumed by us all. It is a clear signal: the sign of a change of era. Protecting bluefin tuna is now a major early warning sign from the environment, and the significance of that warning goes far beyond the single issue of bluefin tuna.
The threat to fish stocks and their much-needed protection are now the symbol of humanity's entry into a new era of scarce resources: fish resources, food resources and energy resources. The key words should no longer be waste, overproduction and overconsumption, but saving, sharing and caution.
Mr President, I would like to thank the rapporteur very much for this report. It is an extremely important one, because correct documentation of catches is the foundation of scientific research, and scientific research is mainly what this is about, because it determines the state of stocks and is the basis for realisation of the common fisheries policy. Without the right research there is no basis for proper realisation of the common fisheries policy.
I would like, here, to mention other species. Only a few years ago, cod was extremely scarce in the Baltic. It turns out, today, that the Commission is voting for the limits to be increased. Does this mean our programmes are very good, or that we have less-than-perfect scientific research? I would like to make an earnest request for an increase in funds, and also for greater efforts to be made for scientific research to be given a greater chance and be universally applied in all waters.
Mr President, on behalf of my group I would also like to join in congratulating and thanking Mr Romeva for this report, which does indeed highlight the need to protect tuna. If I am not mistaken only 15% of bluefin tuna stocks remain.
Parliament has been working for many years to prevent the disappearance of bluefin tuna and I think it is a symbol. Would you not agree? It is a symbol that has a great deal to do with what is happening in the European Union and what is happening to all of us as Europeans.
What happens when the market is not regulated? When the market is not regulated, it rides roughshod over jobs, species and the environment. This is a principle, the consequences of which we unfortunately have to suffer. Workers have to suffer the consequences, as do species, and as does the whole of the planet with climate change. When the market is not regulated, it is clearly insatiable until the resources are exhausted.
That is why this report, with the cooperation of the Commission and the Council, is very important. What is its purpose? Its purpose is to put an end once and for all to industrial, predatory techniques that do not take into account the need to sustain and maintain the environment and its species. It is not fair for the innocent to pay for the sins of the guilty.
Mr Romeva is already aware of my position regarding the need to not punish traps. I know that traps are an age-old fishing technique that has never endangered tuna, something which Mr Romeva agrees with. Therefore in November in Paris the European Union needs to take seriously all the technical reports and recommendations on catch documentation and traceability so that together we can make work compatible with the environment, which is a fundamental principle that should be part of the EU's values.
on behalf of the EFD Group. - (DA) Mr President, the fact that the bluefin tuna was not included in Appendix I of the CITES Convention makes this proposal extremely important. Of course, this report is not a miracle cure but a necessary tool to save this species. The size of the stocks in our seas is uncertain, but unfortunately it is much smaller than we thought on account of it being fashionable to eat sushi. The result is that catch certificates are falsified so that illegal catches are sold as legal ones. If we want to eat tuna in future, too, we must tighten controls on catches, and I have my doubts about the method just proposed by the Council, as tuna is often caught from smaller boats far away from any form of control.
Indeed, what we need are rules on how small the fish that are caught can be. It is not good to catch young fish or fry. The weight limit is 6.4 kg and was adopted in 1974. If a particular stock cannot get to the stage where it can reproduce it will go extinct. Likewise, it is not good to fish during the breeding season because, if we do, we will of course leave no fish for the future. Saving the 2-2.5 m long and around 350 kg adult tuna will not be achieved by adopting this report alone. No, as responsible consumers we should check whether or not the fish we buy and eat as sushi comes from a threatened species. That is clearly not something that we can legislate on here and now, but we can simply urge everyone to be vigilant consumers.
(RO) I would like to begin by thanking the rapporteur for the work he has done on this report, which is extremely impartial and detailed, without being verbose. I would also like to urge fellow Members to give their backing to this report and support the Commission's provision for the BCD to be validated by the time the relevant operation is completed - transhipping, landing, caging, harvesting - thereby resulting not only in a rapid validation process, but in the exercising of tighter control over these operations.
Unfortunately, I cannot say that, once the amendments have been made to the BCD regulations, this will put an end to our troubles. In 1992 ICCAT adopted the recommendation on monitoring the trade in bluefin tuna, which turned out, unfortunately, to be a less than effective instrument. In 2007 ICCAT adopted the BCD, a more comprehensive programme which, although it marks a step forward, is not a genuine solution at a time when ICCAT has again been overtaken by a situation, which is confirmed by actual circumstances on the ground.
This is why I believe that in future, the Commission's support for including bluefin tuna in Appendix I, which was a missed opportunity at the CITES Conference in March 2010, ought to become official EU policy as the only and definitive solution for saving this marine species from extinction.
(FR) Mr President, Commissioner, ladies and gentlemen, I have no doubt that the report we will be adopting shortly is a transposition of the new conservation measures adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT) last November in Recife.
Naturally, I am pleased with the content of this report, and I congratulate Mr Romeva i Rueda on the work he has done on this issue. As he has just told us, the new guidelines establish rules on the traceability of bluefin tuna that is caught, landed, transhipped, unloaded and exported within the EU.
The report also lays down rules on the verification and validation of catch documents and presents an extremely clear example of catch documentation. These rules are highly specific, very strict and do not allow room for debate. I believe this is a significant step forward. I think that, with these obligations, we should achieve the necessary transparency with the Commission as regards fish catches, which has not been the case recently.
Furthermore, it has already been said, but I shall repeat, that this is the first report that has gone to the Committee on Fisheries under the ordinary legislative procedure since the Treaty of Lisbon was ratified. This is obviously a symbolic moment for us members of the Committee on Fisheries, particularly if, as we all hope, the report is adopted at first reading - which I have no doubt will be the case.
This speech gives me the opportunity, Commissioner, to mention the recent events that have taken place in the Mediterranean. The abrupt, authoritarian shutdown of bluefin tuna fishing in that area of Europe was an arbitrary decision. The Commission eventually acknowledged that there were 171 tonnes of fish left for French ships to catch.
The fact that the Commission has decided to reallocate these uncaught fishing lots to small-scale and coastal fishermen is a gesture of appeasement but, in my view, it is by no means a satisfactory answer for tuna purse seiners which, may I remind everyone, employ significant numbers of fishermen, even if, thanks to that decision, it will theoretically be possible to recover the number of catches allowed as a result of the ICCAT agreements made in Recife.
I would also point out that, at the last meeting, ICCAT - the principles of which are reflected in Mr Romeva i Rueda's report - took the important and bold decision to reduce catches of bluefin tuna in the Atlantic and Mediterranean by 40% in order to preserve stocks, which is obviously something we all want. It would be too simple to divide public opinion into 'pro-stocks' and 'anti-stocks'.
An assessment by the Food and Agricultural Organisation now says that the species is not endangered. For my part, I am eagerly awaiting the results of the study to be published in October or November in order to have a clear picture of the stock situation and to form a precise opinion. Depending on the results of that study, ICCAT will have to propose measures for managing and preserving the species, and I insist that those measures be respected come what may.
(FR) Mr President, may I congratulate Mr Romeva i Rueda, who has managed to include the technical provisions resulting directly from the International Commission for the Conservation of Atlantic Tunas (ICCAT) meeting in Recife, as has already been said, while leaving open the possibility of adding further rules that might arise from forthcoming negotiations.
This report also includes elements that will enable us to combat the phenomenon of illegal, undeclared and unregulated fishing, and provides guidelines as regards stock regulation. I particularly support the report.
Our vote is taking place at a fairly fraught time, following the European Commission's decision last week to close purse seiner bluefin tuna fishing early. While a common ground appears to have been found - and for that I would like to acknowledge the step taken by Commissioner Damanaki, who reached an agreement with France, allocating additional quotas for small-scale and coastal fishing - there is still some doubt over the situation concerning purse seiners.
The constraints faced by fishermen are very strict, and it is this kind of uncertainty that we must avoid, for our fishermen have to be sure they have a stable and level playing field. It is this objective of predictability that we will pursue in negotiations on the reform of the common fisheries policy. Predictability and sustainability must go together, particularly as regards decisions necessary for safeguarding stocks and the sector's long-term future, as well as fishermen's activity and income in the short term, with the objective being a fisheries sector that respects marine resources.
(NL) Mr President, I should like to thank Mr Romeva i Rueda for his excellent report. It is an important report. We have a saying in Dutch that translates as 'knowledge through measuring': precise data as the basis for further decisions. Let us not pull the political wool over our eyes, though. We have known for a long time what we have to do. We need to temporarily halt fishing for bluefin tuna.
I witnessed in person the CITES (Convention on International Trade in Endangered Species of Wild Fauna and Flora) debacle in March, where a divided European Union was totally incapable of influencing the end result. Led by Japan, the international community decided against imposing a trade ban on bluefin tuna. The argument was that the place to do that was not CITES but the International Commission for the Conservation of Atlantic Tunas (ICCAT). We shall have the opportunity to take it to that arena in Paris in November.
My question to the Commission is as follows. Is Europe committed - as I would be - to achieving a temporary fishing ban, a zero quota, within the framework of ICCAT? Also, is the Commission prepared to adopt that position very quickly? That way, we would avoid repeating the mistake we made with CITES, namely adopting a position only at the very last minute and no longer being in a position to convince the rest of the world of our stance. I should like to put a very specific question to the Commissioner, therefore. When will you be adopting a position for the ICCAT meeting? Will it involve a zero quota and, if so, will you be launching a strong lobby within the international community to make this zero quota a reality?
(SV) Mr President, I welcome Mr Romeva i Rueda's report concerning better ways of determining the origin of bluefin tuna and of preventing illegal fishing. I would like to remind you what it costs to monitor the Mediterranean Sea just for the bluefin tuna operation. This year it is EUR 5 million. There are 24 purse seine operators fishing for bluefin tuna. Ninety per cent of the catch is exported to Japan. The record this year for a single fish at Tokyo's fish auction was over EUR 100 000.
I would like to ask the Commissioner this question. In view of the fact that the three EU institutions have agreed to support the listing of bluefin tuna in Appendix I, that is to say that the 27 Member States agree that this wild fish should be protected, and given that we are also in the midst of an economic crisis, where every public euro should be used in a responsible way, should the EU not stop the fishing and exporting of this general resource as soon as possible until stocks have recovered?
(DE) Mr President, the catch documentation programme adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT) and confirmed by us today is a step in the right direction, but it comes too late. It must not be the case that we only take drastic measures once stocks of a threatened species are decimated to 6%. Illegal fishing is a particular problem here.
I still very much regret the fact that the European Union did not succeed in obtaining a better outcome in the CITES negotiation. The ICCAT and other regional fisheries organisations must act with more foresight in future. It is therefore important that we as the European Parliament get more involved in these bodies to counterbalance the short-sighted national interests. The public interest in the sustainable management of fish stocks is becoming ever greater. It is important to convert this into a responsible policy.
Mrs Damanaki, I can assure you that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will support you in any activity that helps to maintain bluefin tuna stocks and to safeguard the livelihoods of the fishermen.
(IT) Mr President, ladies and gentlemen, I would just like to highlight two points and also thank Mr Romeva i Rueda for his extraordinary work.
The first point is that this is an important occasion because we are adopting a law at first reading for the first time. The second is that this work has a deadline and that deadline, as Mr Romeva i Rueda already stated at the beginning, is the next Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) meeting, in four years' time.
If what we have written and will adopt today works, then in four years' time we will probably not have the problem of inclusion in the CITES. That is my hope. I do not want this so much for the sake of fishermen, but for the sake of tuna. The effectiveness of our action derives from our ability, over the next four years, to apply the regulation that is adopted today and to develop supervision conditions.
I would like to say a few words on this aspect. We have an extraordinary Control Agency in Vigo, which does a good job of controlling tuna fishing in the Mediterranean. Yet this agency, which has limited funding and needs greater resources, single-handedly coordinates controls, or rather it offers the individual Member States the possibility to do so. I think we need to take a look at this agency and try to create the conditions to grant it direct responsibility for controls and a greater degree of authority that goes beyond simple coordination. Please excuse me for running over.
Mr President, first of all I would like to congratulate our colleague Mr Romeva i Rueda for his efforts in this report. But despite our efforts and international efforts during the past thirty-five years, stocks of bluefin tuna are now critically low.
A large part of the reason is of course illegal fishing, more often than not by vessels which are registered to countries which lack the will or the resources to enforce international agreements. No amount of traceability measures or extra paperwork will address the problem of reducing fish stocks if so many vessels are still operating illegally and with impunity.
The Commission must therefore put pressure on the EU Member States to end the practice which allows foreign vessels to register easily and operate under their flags. It is of no benefit to Member States to turn a blind eye to illegal fishing. The threat to bluefin tuna and to the biodiversity of our oceans as a whole will continue to grow unless we address this crucial point.
(ES) Mr President, congratulations on uniting everyone, Mr Romeva.
What I really want to talk about is your report, because we always talk about tuna and sustainability criteria, and link it to illegal fishing and fraud. We do not, however, see the positive side, which is the determination of the population and their compliance, which is something that all Member State should be doing. We need to be vigilant about this.
This report, which is fighting illegality, also complements the safety instruments, because it is traceability and control measures that are going to be examined.
This is a transposition of an international decision and the most rigorous way of ensuring commitment. I am delighted, Mr Romeva, that you and the whole of the Committee on Fisheries have worked to ensure that under the Spanish Presidency this document could be adopted at first reading to protect bluefin tuna.
Mr President, if regulations alone could save bluefin tuna then these should do the job but, as the rapporteur has pointed out, the operators will go to extraordinary lengths to cheat, and I fear that these may not curb them. Has the Commissioner received assurances from Member States that they are taking tough measures to prevent black landings and to prevent the falsification of documents?
Can the Commissioner tell us what penalties have been laid down by the Member States in law and whether the courts are actually applying them? Past experience suggests that sometimes these matters go to national courts and they dismiss them as hardly relevant.
Finally, Japan has undermined our efforts in CITES, but can the Commissioner tell us whether she has received any undertakings from Japan, the major importer of bluefin tuna, that they will help us protect the species? I fear not, but I would be delighted if she could prove me wrong.
(DE) Mr President, Commissioner, my sincere thanks to the rapporteur and thank you also for the fact that this debate today has been so exciting.
In our group there has rarely been a subject that has polarised us so strongly. We - and I personally - worked hard to try to get the bluefin tuna on the list and to get a trade ban in place. We failed in Doha. It would be nice if, in four years' time, it was no longer necessary to talk about the fact that between 1957 and 2007 stocks of tuna declined by 75% - sometimes it is claimed to be 80% - but that these measures that are being put in place today will on the one hand provide help to the fishing undertakings affected, the people in the regions, and on the other hand also be instrumental in the bluefin tuna not becoming one of the species that we have to consider to be extinct.
I understand everyone who is fighting for jobs - that must be our concern, but at the same time species conservation must not be neglected.
Member of the Commission. - Mr President, I would again like to thank the rapporteur and everybody for the very good interventions. I would like to repeat that this report will help us to have very good catch documentation, and I hope we will use it. I hope it will be a very useful instrument in our effort.
The EU has to give the message that IUU fishing is unacceptable and that this applies to our vessels - to EU vessels - but it also applies to vessels under other flags. I would like to say that we will do all we can to persuade everybody that we have to cooperate in order to avoid this IUU fishing. We can do that. We have weapons and we will use them.
Concerning the general discussion on the bluefin tuna issue, I would like to say that we have to face the problem as it is now. We already have a scientists' decision, and we have to respect it, but we also have the ICCAT efforts. We work there, we can use the ICCAT efforts, we can do our best. On behalf of the Commission I can say that you can be sure that we will do our best to protect this species.
I understand that you have a very difficult situation here, and we have the very difficult situation because the price of this fish is very high. We are talking about a lot of money in the international market, so it is not an easy battle. What I can say is that we can use all our weapons. I would like to remind you that underestimating our weapons is not the proper way forward. We have the weapons and we are going to use them. I have already used them, and you need only take notice of what my friend Mr Cadec said in his intervention.
As regards the future, we will see after the scientific advice during November what will happen. We are doing our best to cooperate with Member States and the Council to reach a satisfactory decision.
Mr President, I just want to make a few final comments.
Firstly I would like to be very honest and say that this has been what we could call an 'easy' report. We began from a basis of consensus from all the groups - which I think should be acknowledged - in that we all agree that there is a control problem and that more control is needed. Above all we agree that we need to be not only much more transparent but also much stricter with those who do not comply with the rules. This is because non-compliance is detrimental firstly to tuna and secondly to those who do the right thing and want to do the right thing.
I think that this needs to be acknowledged, and I am delighted that it is the case. It has therefore been relatively easy - I would even say very easy - to reach a consensus on Parliament's report. It was perhaps a little more complex to reach an agreement with the other institutions, but it was possible nonetheless. I am delighted about this: that this document has been transposed and is a benchmark in Europe and - I would say - in the world in terms of marking, traceability and above all transparency, from the point of view of catching activity and the monitoring or sales of bluefin tuna.
It will be another thing - and we will see this over the coming months and years if we have the chance - how we view the other measures that are also necessary. It is obvious that we have some very different points of view here. In any case, I think that the next meeting of the International Commission for the Conservation of Atlantic Tunas will give us a more detailed picture of how serious the situation is. We agree that the situation is serious; what we do not agree on is how serious it is. That is where there appear to be a few slight differences of opinion. How prepared are we to apply the precautionary principle and how many risks are we prepared to continue taking? Especially given that no one can tell us exactly what the stock situation is. We are therefore all clearly working with probabilities.
There is, however, something else that it is important to mention here. I think that what Mr Milana said in relation to the control agency is important. We had the opportunity to visit the agency recently, and there we saw not only how important and vital the work is that they do, but also how essential it is that they have the political support and resources to be able to do their job. I think that it is essential that the governments of the Member States understand the fundamental role that this agency has. We must support its work because it benefits not only tuna and the sector that does things right, but also the environment and provides much greater sustainability than we have now.
I therefore thank all the groups and both the institutions: Commissioner Damanaki and the Council Presidency. We now just need to get to work on applying this report, especially - I stress - given that unfortunately with this report we will have solved part of the problem but not the fundamental problem, and that will require us to have many more discussions and make many more commitments than we have agreed today.
The debate is closed.
The vote will take place in a few moments, at 12.00.
Written statements (Rule 149)
in writing. - As we are all aware, the over-fishing of Bluefin tuna continues to occur despite repeated warnings from international bodies as to the perilous condition of their stocks. Two years ago, scientists at the International Commission for the Conservation of Atlantic Tuna (ICCAT) recommended an annual fishing quota of 15 000 tonnes. ICCAT instead recommended that 22 000 tonnes should be fished. Despite this, the fishing industry continues to harvest 60 000 tonnes of Bluefin tuna annually. The outcome of this negligent approach is that a species which is labelled as critically endangered is being sold wholesale in supermarkets all over the world. What can the EU do to halt the inevitable slide towards near-extinction for North Atlantic Bluefins? This House could begin by recognising the hollow nature of recommendations coming from the ICCAT - an organisation which ignores the advice of its own scientists and whose own internal audit labelled its fishing policies a 'travesty of fisheries management', and an 'international disgrace'. Instead, this House should recognise the position of the Convention on International Trade in Endangered Species (CITES) and upgrade the initial support expressed by the EU to official Community policy.